Citation Nr: 0817409	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor children.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to July 
1989.  The appellant is the mother and custodian of their 
children, J.S. and S.S.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2004 apportionment decision by the RO 
which denied apportionment of the veteran's benefits.  The 
appellant and the veteran were both notified of this 
decision.  In June 2004, the appellant submitted her 
disagreement with the denial of apportionment.  The veteran 
did not file a disagreement with the decision.  In July 2005, 
a statement of the case was mailed to the veteran and 
appellant.  In August 2005 the appellant filed a substantive 
appeal perfecting her appeal to the Board.

The appellant requested the opportunity to present testimony 
in support of her claim at a personal hearing before a Member 
of the Board.  Such a hearing was scheduled for April 2008.  
She was notified of the scheduled time and place but failed 
to appear for the hearing.  Therefore, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks apportionment of the veteran's 
compensation benefits on behalf of his minor children, J.S. 
and S.S.

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2007).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) 
(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2007).  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2007).  

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451 (2007).

As this is a contested claim, VA is obligated to inform 
interested parties of the contents of a filed Substantive 
Appeal.  See 38 C.F.R. § 19.102 (2007); in this case, there 
is no indication that the veteran has been provided with the 
contents of the appellant's Substantive Appeal.  For this 
reason, this matter must be remanded.

As stated above, all or any part of a veteran's benefits may 
be apportioned if the veteran's spouse is not residing with 
the veteran and the veteran is not discharging his or her 
responsibility for the spouse's support.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2007).  In 
addition, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2007).  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  

The Board notes that the most recent financial information 
submitted by the appellant is dated in December 2003 and 
there is no financial statement in the claims folder from the 
veteran.  A review of the claims folder reveals that the 
veteran paid child support regularly from June 2002 to 
October 2005; however, it is not clear from the record 
whether child support has been paid since that date.  The 
Board concludes that before this appeal can be decided, 
updated financial information from both the appellant and the 
veteran must be obtained.  Therefore, this case must be 
remanded for updated financial information from both the 
appellant and the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran, and his representative, 
should be furnished with the contents of 
the appellant's Substantive Appeal.

2.  The veteran should be requested to 
provide a financial status report that 
covers his present financial situation 
and also the period of time from April 
2003 to the present.  He should also be 
requested to take the steps necessary to 
provide all evidence he has or can obtain 
that will substantiate payments he has 
made for the support of his children, 
J.S. and S.S., since October 2005.

3.  The appellant should be requested to 
provide a financial status report that 
covers her present financial situation as 
well as the periods of time since her 
last report was completed in December 
2003.  She should also be requested to 
provide any account statements from the 
Macon County Circuit Clerk reflecting 
support payments that were made by the 
veteran since October 2005.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant, the veteran, and 
the veteran's representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order. The 
Board intimates no opinion as to the 
ultimate outcome of this case. The 
appellant and the veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


